DEITS, J.,
dissenting.
Even though child failed to fulfill the terms of his agreement with the juvenile department, the majority concludes that, because the department did not formally extend or revoke the agreement within the six months that child had to complete it, the state is forever barred from filing a petition on the conduct covered by the agreement. The statutes do not require that we reach that conclusion, and I would not.
The question that this case presents, that is not directly answered by the statutes, is what happens when the time for the completion of the child’s obligations under the informal disposition agreement passes, the child has not complied with the agreement, and it has not been modified, extended1 or revoked.
The majority takes the position that the agreement lasts for six months and that any revocation or extension of it must be within the six months. It goes on to conclude that, if the juvenile department does not act within that period, it loses the ability to take any action against the child, even if the child does not do what was supposed to have been done under the agreement. The statute does not say that, and there is no indication in the legislative record that that was the legislature’s intent. ORS 419.635 provides that an informal disposition agreement is a voluntary contract between the child and the juvenile department whereby the child “agrees *447to fulfill certain conditions in exchange for not having a petition filed against the child.” In the measure analysis prepared for the House Judiciary Committee, legal counsel for the committee explained:
“When such an arrangement is made, the child agrees to abide by its terms and the counselor agrees not to file a petition for the duration of the agreement which may be up to 6 months.” (Emphasis supplied.)
In my view, child and department entered into an agreement, child failed to comply with it and, as child acknowledges, it has now expired. The state may now follow the usual process of filing a petition for juvenile court jurisdiction of child. In reaching its conclusion, the majority reasons that
“the clear objective of the statutory scheme is to create an alternative system for dealing with juvenile offenders that serves as a substitute for the usual petition and juvenile court adjudication procedure.” 114 Or App at 445.
I agree that the statutes do create an alternative process. However, I find nothing in the statutes that says that, once the alternative process fails, a child may not be subject to the usual petition and juvenile court adjudication process. It makes no sense to conclude that, because there are statutory procedures for revocation, extension, modification and filing a petition while the informal disposition agreement is in effect, the juvenile department remains obligated by the terms of the agreement once it has expired and child has not completed the obligations under the agreement.
I would hold that the juvenile court properly refused to dismiss the petition for jurisdiction.

 I agree with the majority that the agreement was not extended, because there is no evidence that child consented to the extension as required by ORS 419.650.